Per Curiam,
Leaving a train at the regular stopping place a.t a station with which she was familiar, plaintiff stepped from the car to a stepping box of standard construction and, while leaving the box or after she had left it, fell and was injured. The weather was sleeting; there was no evidence of inadequate lighting, defect ip the *466box, or that it stood on ground that was not level. A brakeman stood on one side of the box and a chauffeur, who had come to receive plaintiff, stood on the other, the chauffeur helping her down by having, as she testified, “his hand on my elbow”; she thought the box “tipped” or “slipped bach on the sleet”. The learned court below concluded there was no. evidence of negligence on the part of defendant; nothing to show that the box was misplaced or was defective, or that the injury resulted from an appliance of transportation. We agree with that conclusion. Compare Dixon v. Pennsylvania R. R. Co., 98 Pa. Superior Ct. 557.
Judgment affirmed.